BROCK, Judge.
The portion of G.S. 14-316.1, as it was written before the 1971 rewrite thereof, which was pertinent to the charge against defendant read as follows: “. . . any . . . person who knowingly or wilfully is responsible for, or who encourages, aids, causes, or connives at, or who knowingly or wilfully does any act to produce, promote, or contribute to, any condition of delinquency or neglect of such child shall be guilty of a misdemeanor.”
Defendant argues strenuously that his motion for nonsuit should have been granted because the State offered no evidence that Diane was a delinquent child as defined in G.S. 7A-278(2); therefore, he cannot be guilty of having contributed to her delinquency. This argument is almost as old as the statutory offense itself. However, the generally accepted view is that such statutes are preventive as well as punitive in nature and it is not necessary to allege or prove that the child in fact is, or has become, a delinquent. Annot. 18 ALR 3d 824. The North Carolina statute, partially quoted above, coincides with the general or majority view. The quoted statute condemns any person who encourages any condition of delinquency, any person who aids any condition of delinquency, any person who causes any condition of delinquency, any person who connives at any condition of delinquency, any person who does any act to produce any condition of delinquency, any person who does any act to promote any condition of delinquency, and any person who does any act to contribute to any condition of delinquency. The statute does *200not require that the creation of a state of delinquency be accomplished. It seems clear that the legislative intent was to protect children from wrongful influence by adults, and that in protection of minors the State should not await the result of the wrong perpetrated before punishing the offender.
Defendant assigns as error portions of the instructions to the jury. It seems to us that the instructions were more favorable to defendant than is required. In our view the case was fairly submitted to the jury and no prejudice to defendant has been made to appear.
In this trial we find
No error.
Judges Britt and Vaughn concur.